IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 MICHAEL GALLAGHER AND SHARON                 : No. 479 EAL 2018
 GALLAGHER H/W,                               :
                                              :
                     Petitioners              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
                                              :
              v.                              :
                                              :
                                              :
 CARIN A. O'DONNELL, ESQUIRE AND              :
 STARK & STARK, P.C.,                         :
                                              :
                     Respondents              :


                                        ORDER



PER CURIAM

      AND NOW, this 13th day of March, 2019, the Petition for Allowance of Appeal and

Application for Permission to File a Supplement to their Petition for Allowance of Appeal

are DENIED.